DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 10 February 2022.  As directed by the amendment: claims 1-17 have been amended; no claims have been cancelled; and claims 19-23 have been added. Thus, claims 1-23 are presently pending in this application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Lane on 22 April 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. (currently amended) 	A guard element for use with a syringe and configured to be positioned at least partly rearwardly of a syringe flange, the guard element defining a central bore extending in an axial direction and having a flange around the bore extending radially outwardly, wherein the flange has an axially forwardly facing surface and an axially rearward facing surface, wherein all of the axially rearward facing surface slopes axially forwardly along radial directions away from said bore and wherein the axially rearward facing surface is configured for receiving a drive force in said axial direction.
Claim 14 is amended as follows:
14. (currently amended)	The assembly according to claim 12, further comprising positioning features for positioning the guard element on the rear end of the syringe; wherein said  positioning features comprise an axially forwardly extending spigot extending from the axially forwardly facing surface of the flange, the spigot defining part of said bore; further wherein the spigot is shaped so as to be complementary to a profile of the open rear end of the barrel.
Claim 20 is amended as follows:
20. (currently amended) A guard element for use with a syringe, the guard element comprising: a flange, wherein the guard element is configured to be positioned at least partly rearwardly of a syringe flange, wherein the guard element defines a central bore extending in an axial direction and having the flange around the bore extending radially outwardly, wherein the flange has an axially forwardly facing surface and an axially rearward facing surface, and wherein the axially 4Application No.: 16/679,661Docket No.: HGF 3.3F-022 DIV rearward facing surface slopes axially forwardly along radial directions away from said bore and is configured for receiving a drive force in said axial direction; and a plurality of axially forwardly extending legs, wherein said plurality of axially forwardly extending legs form part of at least a pair of clasps, where each clasp includes a pair of said axially forwardly extending legs and a front cross beam extending circumferentially to connect the two legs of each pair of axially forwardly extending legs, and wherein each of said front cross beams forms an axially  forwardmost portion of each respective clasp.  
Reasons for Allowance
Claims 1-23 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Sharon et al (US 2008/0082044), fails to disclose or make obvious a device as described in claims 1 and 23. Specifically, Sharon fails to disclose or make obvious a guard element, in combination with all of the other elements of the claim, comprising “an axially rearward facing surface, wherein all of the axially rearward facing surface slopes axially forwardly along radial directions away from said bore and wherein the axially rearward facing surface is configured for receiving a drive force in said axial direction.” Sharon teaches a guard element (38; Fig. 2) for use with a syringe (12, 50) with an axially rearward facing surface (proximal surface of closure element 38). However, Sharon teaches the axially rearward facing surface having an edge with a slope and a proximalmost surface that is perpendicular to the longitudinal axis of the device. As such, not “all of the axially rearward facing surface” slopes as required by the claims. 
The closest prior art of record, Sharon, fails to disclose or make obvious a device as described in claim 19. Specifically, Sharon fails to disclose or make obvious a guard element, in combination with all of the other elements of the claim, comprising “one or more positioning features comprise an axially forwardly extending spigot extending from the axially forwardly facing surface of the flange, the spigot defining part of said bore.” Sharon teaches a central bore, through which a plunger (41) passes. However, Sharon fails to disclose or make obvious a spigot extending from the axially forwardly facing surface of the flange. Instead, Sharon discloses positioning features in the form of screw threads (40).
The closest prior art of record, Sharon in view of Matlock et al (US 2007/0068531), fails to disclose or make obvious a device as described in claim 20. Specifically, Sharon in view of Matlock fails to disclose or make obvious a guard element, in combination with all of the other elements of the claim, comprising “a pair of said axially forwardly extending legs and a front cross beam extending circumferentially to connect the two legs of each pair of axially forwardly extending legs, and wherein each of said front cross beams forms an axially forward most portion of each respective clasp.” Matlock teaches a connection system comprising clasps (312a; Fig. 7), each with a pair of axially forwardly extending legs (legs on either side of slot 724), but fails to disclose or make obvious a front cross beam as an axially fowardmost portion of each respective clasp. 
The closest prior art of record, Sharon in view of Matlock, fails to disclose or make obvious a device as described in claim 22. Specifically, Sharon in view of Matlock fails to disclose or make obvious a guard element, in combination with all of the other elements of the claim, comprising “a second cross beam that extends circumferentially to connect the two legs of each pair of axially forwardly extending legs and is axially rearward and axially spaced from said front cross beam.” Matlock teaches a connection system comprising clasps (312a; Fig. 7), each with a pair of axially forwardly extending legs (legs on either side of slot 724), but fails to disclose or make obvious two cross beams – at most, the connection proximal to the pair of axially forwardly extending legs (legs on either side of slot 724) forms a singular cross beam.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 19-23. Claims 2-18 and 21 are allowable for incorporating the above allowable subject matter due to their respective dependencies on claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783